     Case 2:15-cv-06633-CAS-SS Document 409-34 Filed 04/10/19 Page 1 of 3 Page ID
                                      #:11078


 1
 2
                            IN THE UNITED STATES DISTRICT COURT
 3
          FOR THE CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 4
 5
     THE WIMBLEDON FUND, SPC (CLASS             C.D. Cal. Consolidated Case No.
 6
     TT),                                       2:15-cv-6633-CAS-AJWx
 7                                              Honorable Christina A. Snyder
           Plaintiff,
 8
                                                [PROPOSED] ORDER GRANTING
 9   v.                                         DEFENDANT KIARASH JAM’S
                                                MOTION FOR SUMMARY JUDGMENT
10
     GRAYBOX, LLC; INTEGRATED
11   ADMINISTRATION; EUGENE SCHER,
     AS TRUSTEE OF BERGSTEIN TRUST;
12
     CASCADE TECHNOLOGIES CORP.,
13   and THE LAW OFFICES OF HENRY N.
     JANNOL,
14
15        Defendants.
16
17   THE WIMBLEDON FUND, SPC (CLASS
     TT),
18
19             Plaintiff,
20
     v.
21
     DAVID BERGSTEIN; JEROME
22
     SWARTZ; AARON GRUNFELD; and
23   KIARASH JAM.,
24
          Defendants.
25
26
     AND CONSOLIDATED ACTIONS AND
27   RELATED THIRD-PARTY ACTIONS.
28
                                            1
           [PROPOSED] ORDER GRANTING DEFENDANT KIARASH JAM’S MOTION FOR
                                SUMMARY JUDGMENT
     Case 2:15-cv-06633-CAS-SS Document 409-34 Filed 04/10/19 Page 2 of 3 Page ID
                                      #:11079


 1         The Court, having considered Defendant Kiarash Jam’s Motion for Summary
 2 Judgment and supporting exhibits, the opposition filed by Plaintiff The Wimbledon Fund,
 3 SPC (Class TT), Defendant’s reply, and the arguments of the parties at oral argument,
 4 IT IS HEREBY ORDERED THAT Defendant Kiarash Jam’s Motion for Summary
 5 Judgment is GRANTED and that Plaintiff’s alter-ego claim for relief against him is
 6 dismissed with prejudice.
 7
 8 IT IS SO ORDERED.
 9
10 DATED: _________________                        ____________________________________
11                                                 THE HON. CHRISTINA A. SNYDER
                                                   UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
           [PROPOSED] ORDER GRANTING DEFENDANT KIARASH JAM’S MOTION FOR
                                SUMMARY JUDGMENT
     Case 2:15-cv-06633-CAS-SS Document 409-34 Filed 04/10/19 Page 3 of 3 Page ID
                                      #:11080


 1                               CERTIFICATE OF SERVICE
 2
         I, Danielle Dragotta, an employee of the Law Office of David W. Wiechert, located
 3 at 27136 Paseo Espada, Suite B1123, San Juan Capistrano, declare under penalty and
 4 perjury that I am over the age of eighteen (18) and not a party to the above-entitled
   proceeding.
 5
 6       On April 10, 2019, I served the forgoing documents, described as [PROPOSED]
   ORDER GRANTING DEFENDANT KIARASH JAM’S MOTION FOR
 7 SUMMARY JUDGMENT on all interested parties as follows:
 8
     [ ]   BY MAIL: I caused such envelope(s) to be deposited in the mail at San Clemente,
 9         California with postage thereon fully prepaid to the office of the addressee(s) as
10         indicated on the attached service list. I am “readily familiar” with this firm’s
           practice of collection and processing correspondence for mailing. It is deposited
11         with the U.S. Postal Service on that same day in the ordinary course of business. I
12         am aware that on motion of party served, service is presumed invalid if postal
           cancellation date or postage meter date is more than one day after the date of
13         deposit for mailing in affidavit.
14
     [X]   BY E-MAIL: I caused a copy to be transmitted electronically by filing the
15         foregoing with the clerk of the District Court using its ECF system, which
16         electronically notifies counsel for the parties.

17 [ ]     BY PERSONAL SERVICE: I personally delivered the document listed above to
18         the persons at the address set forth below.

19 [X]     FEDERAL: I declare that I am employed in the office of a member of the Bar of
20         this court at whose direction the service was made.

21      I certify under penalty of perjury under the laws of the United States of
22 America that the foregoing is true and correct.
23         Executed on April 10, 2019, at San Juan Capistrano, California.
24
25                                               /s/Danielle Dragotta
26                                               Danielle Dragotta
27
28

                                              1
                                    CERTIFICATE OF SERVICE
